Citation Nr: 0827301	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-04 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk

INTRODUCTION

The veteran had active military service from October 1942 to 
November 1946 and died in December 2005.  The appellant is 
the veteran's surviving spouse (widow).  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied her claim for service connection 
for the cause of the veteran's death and for Dependence and 
Indemnity Compensation (DIC) under the provisions of 38 
U.S.C.A. § 1318 (West 2002). 


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
December 2005 at the age of 83 years as a result of pulmonary 
embolism due to recent surgery and 2-day immobilization for 
carotid stenosis, and due to atherosclerosis and diabetes.  

2.  At the time of the veteran's death, service connection 
had been established for the following disabilities:  left 
clawfoot deformity with callosities (rated 30-percent 
disabling); spondylosis of the lumbar spine (rated 10-percent 
and later 20-percent disabling); degenerative joint disease 
of the left ankle (rated 20-percent disabling); degenerative 
joint disease of the left knee (rated 10-percent disabling); 
degenerative joint disease of the right knee (rated 10-
percent disabling); and, residuals of a left femur fracture 
with limitation of flexion (rated 10-percent disabling).  The 
evidence does not establish that these service-connected 
disabilities caused the veteran's death.  

3.  Pulmonary embolism, carotid stenosis, atherosclerosis and 
diabetes were not present during the veteran's active 
military duty or within one year of discharge therefrom, and 
are not associated in any way to such service.  

4.  A November 2001 rating decision granted a total 
disability rating due to individual unemployability (TDIU), 
effective from February 2001.  

5.  The veteran was not evaluated totally disabled for 10 
continuous years immediately preceding death; he was not 
totally disabled from date of discharge for a period of not 
less than 5 years immediately preceding death; and he was not 
a former prisoner of war (POW).  Nor would he have been in 
receipt of such compensation in either case, but for clear 
and unmistakable error (CUE) in a prior decision, which has 
not been established here.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.312 (2007).

2.  The criteria have not been met for DIC benefits.  38 
U.S.C.A. § 1318 (West 2002 & Supp. 2006); 38 C.F.R. § 3.105 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the merits of the 
appellant's claims for service connection for cause of the 
veteran's death and entitlement to DIC under 38 U.S.C.A. 
§ 1318 - providing relevant VA laws and regulations, the 
relevant factual backgrounds, and an analysis of its 
decisions.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the claimant is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error nonprejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the appellant in 
January 2006.  This letter informed her of the evidence 
required to substantiate her claims and of her and VA's 
respective responsibilities in obtaining supporting evidence.  

The more recent December 2006 SOC also informed the appellant 
of the downstream effective date elements of her claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And since providing that additional notice, the RO has 
readjudicated her claims in the May 2007, August 2007, and 
October 2007 supplemental SOC (SSOC) based on any additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue and SOC.  This is 
important to point out because the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit Court) recently held 
that a SOC or SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Neither the appellant nor her representative has made any 
showing or allegation that the appellant was prejudiced by 
not having adequate notice.  But see Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007) (where the Federal Circuit Court 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless). 

To show that a notice error is nonprejudicial, VA must 
demonstrate:  VA must demonstrate: (1) that any defect was 
cured by actual knowledge on the part of the claimant (see 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ("Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim"); (2) that a reasonable person could be expected to 
understand from the notice what was needed; or (3) that a 
benefit could not have been awarded as a matter of law. 
 Additionally, consideration should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Here, the Board finds that any notice error did not affect 
the essential fairness of the adjudication because the 
appellant has been represented throughout the course of her 
appeal by a veteran's service organization, Texas Veterans 
Commission, which presumably is well aware of the elements of 
an underlying claim for service connection.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding that the 
Board had erred by relying on various post-decisional 
documents for concluding that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, but determining 
nonetheless that the evidence established the veteran was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, so found the error was 
harmless).  Furthermore, her contentions reflect an awareness 
of the particular requirements to substantiate a claim for 
dependency and indemnity compensation (the benefit awarded 
when service connection for the cause of death is 
established) based on a service-connected or nonservice-
connected condition, as required by the holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

That is to say, if there was any deficiency in the notice to 
the appellant, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the appellant over 
the course of this appeal, she clearly has actual knowledge 
of the evidence she is required to submit; and (2) based on 
her contentions and the communications provided to her by VA 
over the course of this appeal, she is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (2007), petition for cert. 
filed, No. 07-1209 (S. Ct. Mar. 21, 2008).

VA also fulfilled its duty to assist the appellant by 
obtaining all relevant evidence in support of the appellant's 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained all relevant medical and other records she and her 
representative identified as pertinent to the claims.

II.  Service Connection for the Cause of the Veteran's Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2007).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2007).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2007).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2007).  
There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2007).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arteriosclerosis or diabetes mellitus 
becomes manifest to a degree of at least 10 percent within 
one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran had a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated subsequent to service.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

According to the death certificate, the veteran died in 
December 2005 at the age of 83 years as a result of pulmonary 
embolism due to recent surgery and 2-day immobilization for 
carotid stenosis, and due to atherosclerosis and diabetes.  

At the time of the veteran's death, service connection had 
been established for the following disabilities:  left claw 
foot deformity with callosities (rated 30-percent disabling); 
spondylosis of the lumbar spine (rated 10-percent and later 
20-percent disabling); degenerative joint disease of the left 
ankle (rated 20-percent disabling); degenerative joint 
disease of the left knee (rated 10-percent disabling); 
degenerative joint disease of the right knee (rated 10-
percent disabling); and, residuals of a left femur fracture 
with limitation of flexion (rated 10-percent disabling).   

The appellant contends that a December 1945 blood test during 
his service showed an abnormal variation in the size of his 
blood cells, which eventually caused his pulmonary embolism 
and thereafter his death.  The appellant also alleges that 
the veteran's service-connected left clawfoot deformity with 
callosities caused his diabetic ulcerations and poor 
circulation, which thereafter resulted in his death, because 
the service-connected condition prevented the veteran from 
cardiovascular exercise necessary to improve his condition.  
Finally, the appellant asserts that the veteran's extended 
use of the medication Naproxyn for treatment of his service-
connected disabilities contributed to his stroke and his 
pulmonary embolism, which thereafter caused his death.
  
Available SMRs do not show evidence of complaints of, or 
treatment for, or findings of the disorders noted on the 
death certificate, namely pulmonary embolism, carotid 
stenosis, atherosclerosis, or diabetes.  The SMRs do show 
evidence of the veteran developing a left clawfoot deformity 
with callosities as a result of a jeep accident in the 
military during 1945.  Additionally, a December 1945 in-
service blood test showed the presence of anisocytosis and 
poikilocytosis in the veteran's blood.  However, the veteran 
was able to complete his military tour of duty and was 
discharged in 1946.

According to post-service medical records, on December 1, 
2005, the veteran was hospitalized for a disorientation and 
central nervous system lesion.  The veteran was clinically 
discharged to his home on aspirin, blood pressure control, 
hyperlipidemia, and diabetic control.  He was subsequently 
found to have a high-grade stenosis of his carotid artery.  
On December 19, 2005, the veteran was admitted to a private 
hospital and underwent a right carotid endarterectomy.  It 
was noted at this time that the veteran had a long history of 
hypertension, type 2 diabetes mellitus with complications of 
neuropathy and peripheral arterial disease, hyperlipidemia, 
and carotid artheris stenosis.  Following the surgery, the 
veteran was immobilized for days.  After this time, the 
veteran attempted to get up in order to begin mobility, and 
he experienced a loss of consciousness associated with a drop 
in his oxygen saturation and a drop in his blood pressure.  
Subsequent testing revealed the veteran had experienced a 
pulmonary embolism, which contributed to his demise.

There are several medical opinions of record regarding 
whether the veteran's military service caused or contributed 
to his death.   

In April 2007, a VA physician reviewed the claims file and 
stated that the veteran's service-connected left clawfoot, 
including the veteran's lack of exercise due to his clawfoot, 
did not have a primary nor contributory cause to the 
veteran's death.  The VA physician stated the veteran's cause 
of death was a pulmonary embolism, and the major risk factor 
or reason for his death was a complication of his 
immobilization postoperatively after a carotid 
endarterectomy.  In regards to the lack of exercise 
potentially caused by the veteran's clawfoot, the VA 
physician noted that high-impact exercise with walking was 
not the only treatment modality that could have been 
implemented in the care of the veteran regarding his heart 
disease, diabetes mellitus, and peripheral vascular disease.  
Medical treatment with medications and medical compliance 
along with dietary restrictions and low-impact exercise would 
have played a major role in helping the veteran to control 
these conditions.  Furthermore, the veteran was already a 
high-risk candidate for these conditions due to his smoking 
and family history of coronary artery disease.  Therefore, 
the VA physician concluded that the veteran's service-
connected left clawfoot, including the veteran's lack of 
exercise due to his clawfoot, was not a primary or 
contributory cause of the veteran's death.

In August 2007, a VA physician again reviewed the claims file 
and determined that in approximately 2001 the veteran had 
been prescribed Naproxen 500 mg twice a day for his service-
connected osteoarthritis.  Up until the day of his death, the 
veteran continued taking this medication at the 500 mg 
dosage.  In addition to the Naproxen, the veteran also took 
eight other medications in an attempt to better control his 
blood pressure, diabetes, and cholesterol.

The VA physician determined that the Naproxen did not cause 
any significant cardiovascular conditions for the veteran.  
He had essential hypertension, type 2 diabetes mellitus, 
hyperlipidemia, peripheral vascular disease, and carotid 
artheris stenosis - all of which were not related to the 
military and were not caused by the Naproxen.

The VA physician based his findings on medical literature 
that stated patients who are going to exhibit a problem with 
nonsteroidal anti-inflammatory drug administration and 
hypertension will experience renal compromise.  The physician 
will be alerted to this by a sudden increase in the patient's 
blood pressure.  Upon reviewing his vital signs, progress 
notes and laboratory values, the VA physician determined the 
veteran never exhibited this effect, and therefore these 
drugs could be and were prescribed safely in the veteran by 
his VA as well as private healthcare providers.

The VA physician also referred to another medical article by 
a physician, which noted that patients being treated for 
hypertension may have increased activation of the renin-
angiotension and sympathetic nervous system.  These 
vasoconstrictors increase the release of vasodilator 
prostaglandins from the kidney, which act locally to minimize 
the degree of renal ischemia.  When this compensatory 
response is inhibited by a nonsteroidal anti-inflammatory 
drug (NSAID), the increase in renal and systemic vascular 
resistance can cause an elevation in blood pressure.  It can 
also cause acute renal failure in selected patients and 
worsening of heart failure.

The VA physician reviewed the veteran's renal function and 
determined that it was normal throughout his follow-up at the 
VAMC.  Particularly, in May 2005, he had a normal random 
urine microalbumin to suggest that he did not have any 
evidence of renal disease due to his hypertension nor his 
type II diabetes.
  
The VA physician concluded that it does not appear that the 
veteran's Naproxen caused the veteran's death due to the fact 
that it was used to treat his osteoarthritis and he had not 
developed any cardiovascular complications (nor any other 
complications) due to this medication.  The veteran had 
appropriate indications to be on all of the medications that 
he was on in order to aggressively manage his underlying 
conditions to prevent any further complication.  Therefore, 
it was not only recommended by his VA physicians, but also by 
the private sector physicians that he had better blood 
pressure control, better control of his hyperlipidemia, and 
better diabetic control which is the mainstay of therapy for 
hypertension and diabetes to prevent the complications.

The Board has noted that a medical report dated January 2006 
from A.S., a private certified physician's assistant (PA-C), 
stated the veteran's left clawfoot contributed to the 
development of diabetic ulcerations.  The veteran was known 
to have poor circulation in this left lower extremity with 
nonpalpable pulses during his preoperative evaluation before 
the December 2005 surgery that resulted in his demise.  The 
medical report stated the veteran's recent surgery and 
immobilization, longstanding peripheral vascular disease, 
atherosclerosis and diabetes contributed to his death.

Similarly, a medical report dated March 2007 from A.S., a PA-
C, stated the veteran's recent surgery and immobilization, 
longstanding peripheral vascular disease, atherosclerosis and 
diabetes contributed to his death.  The medical report also 
noted the veteran had a past medical history of diabetes, 
hypertension, high cholesterol, and peripheral vascular 
disease.

In essence, A.S. stated that the service connected claw foot 
disorder contributed to diabetic ulcers, and that diabetes 
contributed to death.  However, the Board does not view this 
opinion as establishing that the claw foot contributed to 
death.  It was not stated that the claw foot caused the 
diabetes.  There are a line of precedent cases discussing the 
lesser probative value of opinions, as here, that are 
equivocal.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 
Vet. App. 420, 424 (1998).  And these cases indicate that, 
while an absolutely accurate determination of etiology is not 
a condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, a doctor's opinion 
phrased in terms tantamount to "may be" related to service 
is an insufficient basis for an award of service connection 
because this is for all intents and purposes just like saying 
the condition in question just as well "may or may not be" 
related to service.  Obert v. Brown, 5 Vet. App. 30 (1993).  
See also Bloom v. West, 13 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  

Additionally, A.S. did not cite any supporting medical 
treatise or other evidence to establish the requisite 
etiological link between the veteran's service-connected 
disabilities and his death.  See Bloom, 13 Vet. App. at  187 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).  Furthermore, A.S. did 
not review the veteran's claims file.  In Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the Court rejected a medical 
opinion as "immaterial" where there was no indication the 
physician had reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis.  See also Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  A final point worth noting is 
that A.S. is not a certified physician; instead, she is a 
certified physician's assistant.

The VA compensation examiners' April 2007 and August 2007 
unfavorable opinions, in comparison, are far more definitive 
in concluding there is no correlation between the veteran's 
service-connected disabilities, including treatment for these 
disabilities, and his resulting death from pulmonary 
embolism.  Those opinions included an objective clinical 
evaluation of the veteran's claims file, as well as a review 
of current medical literature.  The opinion therefore had the 
proper factual foundation, aside from the fact that it is 
unequivocal and took the time to discuss the etiology of the 
veteran's death.  The VA examiner's opinion therefore is more 
probative, in comparison to A.S.'s statements.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); and Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

Furthermore, both the VA examiners and A.S. agree that the 
veteran's recent surgery and immobilization contributed to 
his death.

The medical evidence of record, as a whole, does not 
corroborate the appellant's lay assertions that the veteran's 
active military experience, including his service-connected 
disabilities and treatment for these disabilities, caused his 
eventual death from pulmonary embolism.  In this regard, it 
is noted that the appellant, as a lay person, is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993). Likewise, the appellant's is not competent 
to render a medical opinion as to the cause of the veteran's 
death.

Given the absence of competent medical evidence linking the 
veteran's death to his active service, the Board finds that 
neither a service-connected disability nor the veteran's 
active service is the principal or a contributory cause of 
the veteran's death.  Accordingly, the Board concludes that 
the veteran's death was not due to a service connected 
disability or to his active service.

For these reasons and bases, the preponderance of the 
evidence is against the appellant's claim of service 
connection for the cause of the veteran's death.  And as the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  
See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the appeal is 
denied.

III.  Entitlement to DIC under 38 U.S.C.A. § 1318

The law set forth at 38 U.S.C. § 1318(b) authorizes payment 
of DIC in cases where the veteran had, during his lifetime, 
established a right to receive total service-connected 
disability for the required statutory period or would have 
established such a right if not for clear and unmistakable 
error (CUE). 38 C.F.R. § 3.22 (2007).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death; or was rated totally disabling continuously since the 
veteran's release from active duty, and for a period of not 
less than five years immediately preceding death; or was 
rated by VA as totally disabling for a continuous period of 
not less than one year immediately preceding death if the 
veteran was a former prisoner of war who died after September 
30, 1999.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error in a VA decision concerning the issue 
of service connection, disability evaluation, or effective 
date.  38 C.F.R. § 3.22(b)(3).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (2006).

The veteran was discharged from service in November 1946.  
The record does not show, and the appellant does not claim, 
that the veteran was ever a POW.

The record does show that at the time of the veteran's death 
in December 2005 service connection had been established for:  
left clawfoot deformity with callosities (rated 30-percent 
disabling); spondylosis of the lumbar spine (rated 10-percent 
and later 20-percent disabling); degenerative joint disease 
of the left ankle (rated 20-percent disabling); degenerative 
joint disease of the left knee (rated 10-percent disabling); 
degenerative joint disease of the right knee (rated 10-
percent disabling); and, residuals of a left femur fracture 
with limitation of flexion (rated 10-percent disabling).  The 
veteran's combined rating was 70 percent.  Therefore, the 
veteran was not in actual receipt of a 100 percent disability 
rating for the statutory period of time (10 years) prior to 
his death and consequently, entitlement to DIC benefits is 
not appropriate on that basis.

In a November 2001 rating decision, the veteran was assigned 
a TDIU rating, effective from February 2, 2001 until December 
20, 2005 (the date of the veteran's death).  However, the 
veteran was not in actual receipt of this TDIU rating for the 
statutory period of time (10 years) prior to his death and 
consequently, entitlement to DIC benefits is not appropriate 
on this basis.

Furthermore, the appellant does not assert nor is there any 
indication that prior to December 20, 1995, ten years prior 
to his death in December 2005, the veteran had applied for 
total compensation but had not received a total rating due 
solely to clear and unmistakable error in a VA decision.  

For these reasons and bases, the preponderance of the 
evidence is against the appellant's claim of entitlement to 
DIC under 38 U.S.C.A. § 1318.  And as the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the appeal is denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


